DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 2015/0248867).
Regarding claim 1, Tan et al.’s figure 6 shows a gate driving circuit comprising at least one shift register unit (101, 103) receiving a start input signal (STV), first clock input signal (CLK_1), second input clock signal (/CLK_1), an enable output signal (output of the inverter 103); at least one switch unit (301) and a third clock signal (CLK_2) as called for in claim 1.
Regarding claim 2, Tan et al.’s figure 6 shows the first and second clock signals are two level voltages signals.

Regarding claim 5, Tan et al.’s figure 6 shows the one switch unit comprising an inverter (102), a switch (301) and a transistor 20.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (US 2005/0259778).
Regarding claim 1, Kimura’s figure 2 shows a gate driving circuit comprising at least one shift register unit (110) receiving a start input signal (IN), first clock input signal (CLK1_D), second input clock signal (CLK2_D), an enable output signal (OUT); at least one switch unit (T9, 101, and inverter) and a third clock signal (CLK1) as called for in claim 1.
Regarding claim 2, Kimura’s figure 2 shows the first and second clock signals are two level voltages signals.
Regarding claim 4, Kimura’s third clock signal (CLK1) is a multi-level signal (two levels signals).
Regarding claim 5, Kimura’s figure 2 shows the one switch unit comprising an inverter, a switch (101) and a transistor (T9).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/20/2021